Exhibit 3.1 RESTATED CERTIFICATE OF INCORPORATION OF GAMCO INVESTORS, INC. Under Section 807 of the Business Corporation Law The undersigned, being the President and Chief Operating Officer of GAMCO Investors, Inc. (hereinafter sometimes called the "Corporation"), pursuant to Section 807 of the Business Corporation Law of the State of New York (the "BCL"), hereby certifies that: (1)The name under which the corporation was formed was Alpha G, Inc. (2)The Corporation's certificate of incorporation (the "Certificate of Incorporation") was originally filed with the Department of State of the State of New York on April 22, 1998. (3)The text of the Certificate of Incorporation, as amended heretofore, is hereby restated without amendment or change to read as herein set forth in full: 1.The name of the corporation is GAMCO Investors, Inc. (hereinafter sometimes called the "Corporation"). 2.The purposes for which it is formed are to engage in any lawful act or activity for which corpora­tions may be organized under the Business Corporation Law of the State of New York ("BCL") provided that the Corporation is not formed to engage in any act or activity which requires the consent or approv­al of any state official, department, board, agency or other body, without such consent or approval first being obtained. It is hereby expressly provided that the forego­ing shall not be held to limit or restrict in any manner the powers of this Corporation; and that this Corporation may do all and every thing necessary, suitable and appropriate for the exercise of any of its general powers. 3.The office of the Corporation in the State of New York shall be located in the County of Westchester. 4.The aggregate number of shares of common stock which the Corporation shall have authority to issue is 200,000,000 shares, each share having a par value of $.001 per share, of which 100,000,000 shares shall be designated as "Class A Common Stock" (the "Class A Common Stock") and 100,000,000 shares shall be designated as "Class B Common Stock" (the "Class B Common Stock").The holders of the Class A and Class B Common Stock shall have no preemptive rights to subscribe for any shares of any class of stock of the Corporation whether now or hereafter authorized. The powers, preferences and rights, and the qualifications, limitations and restrictions of each class of the common stock are as follows: (a)Voting.(1) At each annual or special meeting of shareholders, in the case of any writ­ten consent of shareholders in lieu of a meeting and for all other purposes, each holder of record of shares of Class A Common Stock on the relevant record date shall be entitled to one (1) vote for each share of Class A Common Stock standing in such person's name on the stock transfer records of the Corporation, and each holder of record of Class B Common Stock on the relevant record date shall be entitled to ten (10) votes for each share of Class B Common Stock standing in such person's name on the stock transfer records of the Corporation.Except as otherwise required by law and subject to the rights of holders of any series of Preferred Stock of the Corporation that may be issued from time to time, the holders of shares of Class A Common Stock and of shares of Class B Common Stock shall vote as a single class on all matters with respect to which a vote of the shareholders of the Corporation is required under applicable law, the Certificate of Incorpo­ration, or the By-Laws of the Corporation, or on which a vote of shareholders is otherwise duly called for by the Corporation, including, but not limited to, the election of directors, matters concerning the sale, lease or exchange of all or substantially all of the property and assets of the Corporation, mergers or consolidations with another entity or entities, dissolution of the Corporation and amendments to the Certificate of Incorporation of the Corporation.Except as provided in this Article 4 or by applicable law, whenever applicable law, the Certificate of In­corporation of the Corporation or the By-Laws of the Corporation provide for the necessity of an affirmative vote of the shareholders entitled to cast at least a "majority (or any other greater percentage) of the votes which all shareholders are entitled to cast thereon," or a "majority (or any other greater percentage) of the Voting Stock," or language of similar effect, any and all such language shall mean that the holders of shares of Class A Common Stock and the holders of shares of Class B Common Stock shall vote as one class and that such majority (or any other greater percentage) consists of a majority (or such other greater percentage) of the total num­ber of votes entitled to be cast in accordance with the provisions of this Article 4. (2) Neither the holders of shares of Class A Common Stock nor the holders of shares of Class B Common Stock shall have cumulative voting rights. (b)Dividends; Stock Splits.Subject to the rights of the holders of shares of any series of Preferred Stock, and subject to any other provisions of the Certificate of Incorporation of the Corporation, holders of shares of Class A Common Stock and shares of Class B Common Stock shall be entitled to receive such dividends and other distributions in cash, stock or property of the Corporation as may be declared thereon by the Board of Directors of the Corporation (the "Board of Directors") from time to time out of assets or funds of the Corporation legally available there­for.If at any time a dividend or other distri­bution in cash or other property (other than dividends or other distributions payable in shares of common stock or other voting securities or options or warrants to purchase shares of common stock or other voting securities or secu­rities convertible into or exchangeable for shares of common stock or other voting securi­ties) is paid on the shares of ClassA Common Stock or shares of Class B Common Stock, a like dividend or other distribution in cash or other property shall also be paid on shares of Class B Common Stock or shares of ClassA Common Stock, as the case may be, in an equal amount per share.If at any time a dividend or other distribution payable in shares of common stock or options or warrants to purchase shares of common stock or securities convertible into or exchangeable for shares of common stock is paid on shares of ClassA Common Stock or Class B Common Stock, a like dividend or other distribution shall also be paid on shares of Class B Common Stock or ClassA Common Stock, as the case may be, in an equal amount per share; provided that, for this pur­pose, if shares of Class A Common Stock or other voting securities, or options or warrants to purchase shares of Class A Common Stock or other voting securities or securities convertible into or exchangeable for shares of Class A Common Stock or other voting securities, are paid on shares of Class A Common Stock and shares of Class B Common Stock or voting securities identi­cal to the other securities paid on the shares of ClassA Common Stock (except that the voting securities paid on the Class B Common Stock may have up to ten (10) times the number of votes per share as the other voting securities to be re­ceived by the holders of the Class A Common Stock) or options or warrants to purchase shares of Class B Common Stock or such other voting securities or securities convertible into or exchangeable for shares of Class B Common Stock or such other voting securities, are paid on shares of Class B Common Stock, in an equal amount per share of Class A Common Stock and ClassB Common Stock, such dividend or other distribution shall be deemed to be a like divi­dend or other distribution.In the case of any split, subdivision, combination or reclassifica­tion of shares of Class A Common Stock or Class B Common Stock, the shares of Class B Common Stock or Class A Common Stock, as the case may be, shall also be split, subdivided, combined or reclassified so that the number of shares of Class A Common Stock and Class B Common Stock outstanding immediately following such split, subdivision, combination or reclassification shall bear the same relationship to each other as did the number of shares of Class A Common Stock and Class B Common Stock outstanding immediately prior to such split, subdivision, combination or reclassification. (c)Liquidation, Dissolution, etc.In the event of any liquidation, dissolution or winding up (either voluntary or involuntary) of the Cor­poration, the holders of shares of Class A Common Stock and the holders of shares of ClassB Common Stock shall be entitled to receive the assets and funds of the Corporation available for distribu­tion, after payments to creditors and to the holders of any Preferred Stock of the Corporation that may at the time be outstanding, in propor­tion to the number of shares held by them, re­spectively, without regard to class. (d)Mergers, etc.In the event of any corporate merger, consolidation, purchase or acquisition of property or stock, or other reor­ganization in which any consideration is to be received by the holders of shares of Class A Common Stock or the holders of shares of Class B Common Stock, the holders of shares of Class A Common Stock and the holders of shares of Class B Common Stock shall receive the same consideration on a per share basis; provided that, if such consideration shall consist in any part of voting securities (or of options or warrants to pur­chase, or of securities convertible into or ex­changeable for, voting securities), the holders of shares of Class B Common Stock may receive, on a per share basis, voting securities with up to ten (10) times the number of votes per share as those voting securities to be received by the holders of shares of Class A Common Stock (or options or warrants to purchase, or securities convertible into or exchangeable for, voting securities with up to ten (10) times the number of votes per share as the voting securities issu­able upon exercise of the options or warrants to be received by the holders of the shares of Class A Common Stock, or into which the convertible or exchangeable securities to be received by the holders of the shares of Class A Common Stock may be converted or exchanged). (e)Power to Sell and Purchase Shares.Subject to applicable law, the Corporation shall have the power to issue and sell all or any part of any shares of any class of stock herein or hereafter authorized to such persons, and for such consideration, as the Board of Directors shall from time to time, in its discretion, de­termine, whether or not greater consideration could be received upon the issue or sale of the same number of shares of another class, and as otherwise permitted by law.Subject to the re­quirements of applicable law, the Corporation shall have the power to purchase any shares of any class of stock herein or hereafter authorized from such persons, and for such consideration, as the Board of Directors shall from time to time, in its discretion, determine, whether or not less consideration could be paid upon the purchase of the same number of shares of another class, and as otherwise permitted by law. (f)Rights Otherwise Identical.Except as otherwise expressly set in this Article 4, the rights of the holders of Class A Common Stock and the rights of the holders of Class B Common Stock shall be in all respects identical. 5.The aggregate number of shares of preferred stock which the Corporation shall have authority to issue is 10,000,000 shares, each share having a par value of $.001 per share (the "Preferred Stock").The holders of the Preferred Stock shall have no preemp­tive rights to subscribe for any shares of any class of stock of the Corporation whether now or hereafter authorized. The Board of Directors is authorized to establish and designate series of the Preferred Stock, to issue shares of the Preferred Stock in series and to fix the number of shares in a series, the rights, preferences and limitations of each series and the variations in the relative rights, preferences and limitations as between series.The Board of Directors may determine for each series: (a)the number of shares constituting that series and the distinctive designation of that series; (b)the dividend rate on the shares of that series, whether dividends shall be cumulative, and, if so, from which date or dates, and the relative rights of priority, if any, of payments of dividends on shares of that series; (c)whether that series shall have voting rights, in addition to the voting rights provided by law, and, if so, the terms of such voting rights; (d)whether that series shall have conver­sion or exchange privileges or be subject to conversion or exchange obligations, and, if so, the terms and conditions of such conversion or exchange, including provision for adjustment of the conversion or exchange rate in such events as the Board of Directors shall determine; (e)whether or not the shares of that se­ries shall be redeemable, and, if so, the terms and conditions of such redemption, including the manner of selecting shares for redemption if less than all shares are to be redeemed, the date or dates upon or after which they shall be redeem­able, and the amount per share payable in case of redemption, which amount may vary under different conditions and at different redemption dates; (f)whether that series shall have a sink­ing fund for the redemption or purchase of shares of that series, and, if so, the terms and amount of such sinking fund; (g)the right of the shares of that series to the benefit of conditions and restrictions upon the creation of indebtedness of the Corpora­tion or any subsidiary, upon the issue of any additional shares (including additional shares of such series or any other series) and upon the payment of dividends or the making of other dis­tributions on, and the purchase, redemption or other acquisition by the Corporation or any sub­sidiary of any outstanding shares of the Corpora­tion; (h)the rights of the shares of that series in the event of voluntary or involuntary liquida­tion, dissolution or winding up of the Corpora­tion, and the relative rights of priority, if any, of payment of shares of that series; (i)any restrictions on transfers of shares of that series; and (j)any other relative, participating, optional or other special rights, qualifications, limitations or restrictions of that series. 6.The Secretary of State of the State of New York is hereby designated as the agent of the Corpora­tion upon whom any process may in any action or pro­ceeding against it be served.The post office address to which the Secretary of State shall mail a copy of any process in any action or proceeding against the Corporation which may be served upon it is:One Corporate Center, Rye, New York 10580; Attention: Legal Department. 7.The following provisions are inserted for the management of the business and the conduct of the affairs of the Corporation, and for further defini­tion, limitation and regulation of the powers of the Corporation and of its Board of Directors and share­holders: (a)The business and affairs of the Corpo­ration shall be managed by or under the direction of the Board of Directors. (b)The Board of Directors shall have con­current power with the shareholders to make, alter, amend, change, add to or repeal the By-Laws of the Corporation. (c)The number of directors of the Corpora­tion shall be as from time to time fixed by, or in the manner provided in, the By-Laws of the Corporation.Election of directors need not be by written ballot unless the By-Laws so provide. (d)In addition to the powers and authority hereinbefore or by statute expressly conferred upon them, the Board of Directors are hereby empowered to exercise all such powers and do all such acts and things as may be exercised or done by the Corporation, subject, nevertheless, to the provisions of the BCL, this Certificate of Incor­poration, and any By-Laws adopted by the share­holders; provided, however, that no By-Laws here­after adopted by the shareholders shall invali­date any prior act of the Board of Directors which would have been valid if such By-Laws had not been adopted. (e)Prior to the Trigger Date (as defined in paragraph (g) of this Article 7), any member of the Board of Directors may be removed, with or without cause, at any time prior to the expira­tion of his term by a majority vote of the out­standing shares. (f)Subject to any rights of holders of Preferred Stock or any other series or class of stock, and unless the Board of Directors other­wise determines, any vacancies will be filled only by the affirmative vote of a majority of the remaining directors, even if less than a quorum. (g)Subject to the rights of holders of Preferred Stock to elect directors under speci­fied circumstances, effective as of the date on which Mario J. Gabelli (hereinafter, "Mr. Gabelli") "beneficially" owns (within the meaning of Section 13(d) of the of the Securities Ex­change Act of 1934, as amended, and the rules and regulations promulgated thereunder, as in effect on the effective date of this Restated Certifi­cate of Incorporation) less than a majority of the voting power of the Voting Stock (as defined below) (the "Trigger Date"), a director may be removed only for cause and only upon the affirma­tive vote of holders of at least 80% of the vot­ing power of all the then outstanding shares of capital stock entitled to vote generally in the election of directors ("Voting Stock"), voting together as a single class. Before the Trigger Date, directors may be removed, without cause, with the affirmative vote of the holders of at least a majority of the voting power of the then outstanding Voting Stock, voting together as a single class. 8.The personal liability of the Board of Direc­tors of the Corporation is hereby eliminated to the fullest extent permitted by the provisions of para­graph (b) of Section 402 of the BCL, as the same may be amended and supplemented. 9.In anticipation and recognition that (i) the Corporation will cease to be a wholly-owned subsidiary of Gabelli Funds, Inc. (to be renamed Gabelli Group Capital Partners, Inc., "GFI") but that GFI (and, therefore, Mr. Gabelli beneficially) is expected to remain a substantial shareholder of the Corporation, (ii) the Corporation, GFI and other Gabellis (as defined below) may engage in the same areas of corpo­rate opportunities, and (iii) benefits will be derived by the Corporation through its continued contractual, corporate and business relations with GFI and other Gabellis (including possible service of officers and directors of GFI, or any other Gabelli, as officers and directors of the Corporation), the provisions of this Article 9 are set forth to regulate and define the conduct of certain affairs of the Corporation as they may involve a Gabelli (including GFI) and their officers and directors, and the powers, rights, duties and liabilities of the Corporation and its officers, directors and shareholders in connection therewith. (a)Definitions.For purposes of this Article 9: (1)the "Corporation" includes its subsidiaries and other entities in which it bene­ficially owns, directly or indirectly, 50% or more of the outstanding voting securities or comparable interests; (2)a "Gabelli" includes (i) Mr. Mario J. Gabelli, so long as he is an officer or direc­tor of the Corporation or beneficially owns a controlling interest in the Corporation, (ii) any member of his "immediate family" (which shall include Mr. Gabelli's spouse, parents, children and siblings) who is at the time an officer or director of the Corporation and (iii) any entity in which the persons qualifying as Gabellis pur­suant to clauses (i) and (ii) above beneficially own a controlling interest of the outstanding voting securities or comparable interests; (3)"Permissible Accounts" mean (i) those investment funds and accounts currently managed by Mr.
